DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This is in response to the applicant’s reply filed October 27, 2021.   In the applicant’s reply; claims 1, 3, 9, 11, 17, 19 and 24-25 were cancelled.  Claims 2, 4-8, 10, 12-16, 18, 20-23, 26-30 are pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicants' amendments filed on October 27, 2021 have been fully considered. The amendments overcome the following rejections set forth in the office action mailed on July 30, 2021.
Applicant’s amendments overcome the rejections of claims 2, 4-8, 10, 12-16, 18, 20-23 and 26-30 under 35 U.S.C. 112 first paragraph for failing to comply with the written description requirement, and the rejection is hereby withdrawn. 

REASONS FOR ALLOWANCE
Claim 1, 3, 9, 11, 17, 19 and 24-25 are canceled by the applicants.
Claims 2, 4-8, 10, 12-16, 18, 20-23, 26-28, and 29-30 (now renumbered as 4, 5-9, 10, 11-15, 16, 17-20, 1-3, and 21-22, respectively) are allowed. Claims 26-28 recite the independent claims upon which claims 2, 4-8, 10, 12-16, 18, 20-23 are dependent upon, and as a result, a renumbering is needed in order to ensure accurate claim numbering and dependency.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach the methods of Claim 26 or Claim 30, the computer program product of Claim 27, the system of Claim 28, or the device of Claim 29, which specifically comprises the following features in combination with other recited limitations:
- A computer-implemented method for managing tree risk, the method comprising: 

- selecting a portion of the geographic area; 
- determining select images from the images corresponding to the portion of the geographic area, the select images including trees located in the portion of the geographic area from the trees; 
- classifying a respective risk associated with each of the trees located in the portion of the geographic area; 
- determining indicated trees from the select trees located in the portion of the geographic area, the indicated trees having the respective risk greater than an acceptable threshold; 
- determining a prioritization for the indicated trees based on the respective risk; 
- generating a notification identifying the indicated trees and a respective location of the indicated trees; 
- and transmitting the notification to a team equipped to remediate a hazard of the indicated trees, the notification indicating an order in which to remediate the hazard of the indicated trees based on the prioritization.
These limitations and their equivalents are recited in independent claims 26, 27, 28, 29 and 30, making these claims allowable subject matter. Likewise claims 2, 4-7 are dependent upon claim 26, claims 10, 12-15 are dependent on claim 27, and claims 18, 20-23 are dependent upon claim 28. The dependent claims encompass the limitations specified in the independent claims, and further amendments to those limitations render them as allowable subject matter as well. 

methods recited in claim 26 or 30, or the apparatuses recited in claims 27, 28 and claim 29.  Especially, Davis is the most relevant reference, as it is directed towards the use of aerial imaging to assess risk analysis of property features including trees. However, applicant’s amendments to include additional features for classification of the respective risks and prioritization of the risk value for remediation notification, overcomes the use of Davis in an anticipatory rejection. Billman is also directed towards risk assessment of a natural hazard associated with a piece of real property and is also relevant to the overall field of endeavor, but also fails to specifically disclose “determining a prioritization for the indicated trees based on the respective risk; generating a notification identifying the indicated trees and a respective location of the indicated trees; transmitting the notification to a team equipped to remediate a hazard of the indicated trees, the notification indicating an order in which to remediate the hazard of the indicated trees based on the prioritization”, as required by the independent claims. As a result, the claimed language which is highly dependent upon the amended limitations, are not taught by the prior art alone or in combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHMINA N ANSARI whose telephone number is (571)270-3379.  The examiner can normally be reached on IFP Flex - Monday through Friday 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TAHMINA N. ANSARI
Examiner
Art Unit 2662


2662
/TAHMINA ANSARI/

November 20, 2021
/TAHMINA N ANSARI/Primary Examiner, Art Unit 2662